ORDER
PER CURIAM.
Appellant, James Stevens, appeals from dismissal of his Rule 29.15 motion without an evidentiary hearing. We have reviewed appellant’s allegations of error, the entire record upon which they are based, and the findings and conclusions of the motion court. We do not find the court’s action to be clearly erroneous and find that an extended opinion would have no precedential value. We, therefore, affirm the court’s dismissal of appellant’s motion pursuant to *867Rule 84.16(b). The parties have been provided with a memorandum for their information only, which sets forth the basis of the court’s decision.